Citation Nr: 0901931	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-04 499	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the November 14, 1985 RO decision denying service 
connection for a nervous disorder contained clear and 
unmistakable error.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Amy R. Grasman


INTRODUCTION

The veteran served on active duty from March 1979 to January 
1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.	In an unappealed rating decision dated November 14, 1985, 
the RO denied service connection for a nervous disorder.  

2.	The November 1985 rating decision is supported by evidence 
then of record and it is not undebatable that the evidence of 
record at the time of the rating decision warranted 
entitlement to service connection for a nervous disorder or 
that any claimed error would have manifestly changed the 
outcome of this decision. 


CONCLUSION OF LAW

There was no clear and unmistakable error in the November 14, 
1985 rating decision that denied service connection for a 
nervous disorder.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The duty to assist and to notify arises upon receipt 
of a complete or substantially complete application for 
benefits.  Id.

Initially, the Board notes that a VCAA notice was not 
provided to the veteran; however, the VCAA is not applicable 
to claims alleging clear and unmistakable error (CUE).  
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).  Therefore, the Board 
finds that there is no prejudice to the veteran in proceeding 
to consider the veteran's claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran asserts that there was CUE in the November 14, 
1985 RO decision denying service connection for a nervous 
disorder.  Initially, the Board notes that the veteran did 
not appeal the November 1985 RO decision and it is final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

Previous determinations by an agency of original jurisdiction 
that are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes CUE, the prior 
decision will be reversed or amended.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a) (2008).

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  To establish a valid CUE claim, a claimant must show 
that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet. App. 52 (1996).  When attempting to raise a claim of 
CUE, a claimant must describe the alleged error with some 
degree of specificity, and provide persuasive reasons as to 
why the result would have been manifestly different but for 
the alleged error.  Fugo, supra.  Neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of CUE. Id. at 44.  A simple disagreement with how 
the RO evaluated the facts is not sufficient to raise a valid 
claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995). 

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

Specifically, the veteran points to a statement in the rating 
decision which indicated that the service medical records 
were found to be totally negative for any form of chronic 
nervous condition.  The veteran asserts that there was CUE 
because there was evidence in the service medical records of 
treatment for depression.  

In the November 1985 rating decision, the RO found that the 
service medical records were totally negative for any form of 
chronic nervous disorder.  The RO noted a hospital admission 
report and the veteran's history of treatment of alcohol 
abuse and depression.  The RO denied the veteran's claim 
because a chronic nervous condition that was incurred or 
aggravated in service was not indicated and there was no 
indication of a chronic nervous condition within one year 
after discharge from service.  

The Board has reviewed the evidence before the RO at the time 
of the November 1985 decision.  The service medical records 
show that in March 1979, the veteran reported no health or 
psychiatric problems.  The veteran was also clinically 
evaluated as normal psychiatrically in the entrance 
examination.  The records showed alcohol and drug treatment 
in service.  In October 1980, the veteran was admitted to 
rehabilitation for alcohol abuse.  Ultimately, the veteran 
was given a Chapter 9 discharge.  Upon separation, the 
veteran reported depression, excessive worry, loss of memory 
and nervous trouble.  In the separation examination, there 
was no indication of a psychiatric disability.  

In an August 1985 hospital summary, the veteran was diagnosed 
with drug abuse, suicidal and homicidal ideations and acute 
reactive psychosis.  The RO requested a VA physical 
examination in September 1985; however, the veteran failed to 
appear for the examination.  

The Board notes that the veteran does not allege that the RO 
misapplied the law in the November 1985 rating decision.  In 
reviewing the evidence available at the time of the November 
1985 rating decision, it is apparent that the RO's actions 
were within the bounds of sound judgmental discretion.  
Additionally, the Board notes that the correct facts, 
including the service medical records and post-service 
hospitalization records, were before the RO.  Therefore, the 
veteran has disagreed with how the RO viewed the facts and 
weighed the evidence.  

The Board finds that the evidence does not show the RO 
committed clear and unmistakable error in denying the 
veteran's claim for service connection for a nervous 
condition in November 1985.  Additionally, the RO was not 
incorrect in stating that the service medical records did not 
show a chronic disability.  The service medical records 
showed treatment for depression, but a chronic disability was 
not shown at separation.  The RO's decision to deny the claim 
when there was no objective evidence of a chronic disability 
at separation from service was completely reasonable and was 
not erroneous.  Based on the foregoing, the Board finds that 
the RO's conclusions at the time of the November 1985 rating 
decision were reasonable based upon the facts shown.  As 
such, the veteran has not alleged any specific error 
satisfying the criteria for clear and unmistakable error.

Given the foregoing, the Board finds that the veteran's 
disagreement with the interpretation of the facts by the RO 
is insufficient to rise to the level of CUE, as it is noted 
that the error must be of such significance as to be 
undebatable.  Damrel, 6 Vet. App. at 245 (1994).  The 
November 1985 rating decision was supported by the evidence 
then of record.  As such, clear and unmistakable error in the 
rating decision of November 14, 1985 has not been 
established.  


ORDER

The appeal as to whether the November 14, 1985 RO decision 
which denied service connection for a nervous disorder 
contained clear and unmistakable error is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


